INTERMEDIATE BOND FUND OF AMERICA Establishment and Designation of Additional Class of Shares of Beneficial Interest Without Par Value (the “Instrument”) The undersigned, being a majority of the Trustees of Intermediate Bond Fund of America, a Massachusetts business trust (the “Trust”), acting pursuant to Section 6.1 of the Trust’s Declaration of Trust dated December 4, 1987 (the “Declaration of Trust”), hereby further divide and classify the authorized and unissued shares of beneficial interest (together with the shares of beneficial interest without par value, now outstanding, the “Shares”) into the one additional class of Shares designated below in paragraph 1 (each such class, including the fifteen Share classes previously designated by instruments signed by a majority of the Trustees, is referred to as a “Class” and, collectively, the “Classes”).Each Class (including all currently issued and outstanding shares previously designated as Class A Shares, Class B Shares,
